George K. Cracraft, Judge, dissenting. For even stronger reasons than I voiced on behalf of the court in Hansen, I respectfully dissent. In Dyewry we affirmed a chancellor’s finding that a child’s best interest could be fostered while in split custody. There the parents were in full accord as to how the child was to be raised and they lived in the same neighborhood. The only effect of that order was to change the child’s principal place of abode biannually. In Hansen we reversed such a finding where there was parental discord as to the raising of the child, the parents lived in different states, and divided custody would require the child to adjust to two environments, schools, diets and disciplinary rules every three months. Here we are affirming such an award where the situation is much worse and more detrimental to the children than in Hansen. Here there is not only discord between the parents, but the primary care of the children will be left to two sets of grandparents in two homes over 2,000 miles apart. For six months they will be required to adjust to an urban California environment and then to readjust to a rural Arkansas one the following six months. They must adjust to the discipline, diet and environment of an oriental culture and then readjust to an occidental one. The emotional and psychological trauma to which this subjects the children cannot be erased by a reevaluation of the situation on a change of circumstances several years hence, as the majority suggests. The children need to develop a sense of “belonging” in one or the other of these two worlds and “visiting” in the other. Although the choices presented to the chancellor were less than desirable, in my opinion, a wrong choice of principal custodian would be preferable to the dilemma in which we have placed these children. I am authorized to state that Cloninger, J., concurs with these views and joins in this dissent.